            Case 2:18-cv-01253-RAJ Document 111 Filed 07/31/20 Page 1 of 5




 1

 2                                                             The Honorable Richard A. Jones
 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8
 9   MERLE NICHOLS,
                                                         Case No. 2:18-cv-01253-RAJ
10                            Plaintiff,
                                                         ORDER STRIKING THE
11          v.                                           PARTIES’ MOTIONS
                                                         TO SEAL
12   GEICO GENERAL INSURANCE
     COMPANY,
13
                              Defendant.
14

15          This matter comes before the Court on Plaintiff Merle Nichols’s Motions to Seal
16   (Dkt. ## 90, 99) and Defendant GEICO General Insurance Company’s Motions to Seal
17   (Dkt. ## 75, 79). For the reasons stated below, the Court STRIKES the parties’
18   motions.
19                                    I.     BACKGROUND
20          Mr. Nichols alleges that Defendant GEICO General Insurance Company
21   (“GEICO”) “engaged in a systematic practice of prematurely and unlawfully depriving
22   its injured claimants of medical benefits under Personal Injury Protection (PIP)
23   coverage.” Dkt. # 16 ¶ 1.1. Ordinarily, Mr. Nichols says, PIP coverage pays for
24   “reasonable and necessary” medical expenses and may only be terminated if a treatment
25   is not (1) reasonable, (2) necessary, (3) related to an accident, or (4) incurred within
26   three years of the accident. Id. ¶¶ 1.1-1.2. But according to Mr. Nichols, GEICO has
27   terminated benefit payments when an insured has achieved “maximum medical


     ORDER – 1
            Case 2:18-cv-01253-RAJ Document 111 Filed 07/31/20 Page 2 of 5




 1   improvement,” which violates Washington law. Id. Mr. Nichols contends that GECIO
 2   did this for “thousands of consumers” and accordingly brings the action on behalf of
 3   himself and a class of all others similarly situated. Id. GEICO, on the other hand,
 4   denies those allegations and asserts several affirmative defenses. Dkt. # 19.
 5          The parties here have stipulated to a protective order. Dkt. # 23. Under that
 6   order, they may designate certain documents as “CONFIDENTIAL” or
 7   “ATTORNEYS’ EYES ONLY.” Id. at 2, 5. Confidential information includes
 8   “medical or psychiatric information or records, proprietary or competitively sensitive
 9   claim handling protocols, policies, procedures, internal training materials, personnel
10   records, business methodology, business plans, pricing information, and
11   financial/accounting information.” Id. at 2. The parties have indeed designated
12   documents as “confidential” and have now attached confidential documents to various
13   motions pending before the Court. To prevent disclosure of confidential information to
14   the public, they have filed several submissions under seal. Dkt. ## 76, 80-82, 88, 91-92,
15   101-02.
16                                    II.     DISCUSSION
17          “Historically, courts have recognized a ‘general right to inspect and copy public
18   records and documents, including judicial records and documents.’” Kamakana v. City
19   & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner
20   Commc’ns, Inc., 435 U.S. 589, 597 & n.7 (1978)). Accordingly, when a court considers
21   a sealing request, “a strong presumption in favor of access is the starting point.” Id. at
22   1178 (internal quotation marks omitted).
23          Under Rule 26(c), a trial court has broad discretion to permit sealing of court
24   documents for the protection of “a trade secret or other confidential research,
25   development, or commercial information.” Fed. R. Civ. P. 26(c)(1)(G). As the Supreme
26   Court has recognized, sealing may be justified to prevent judicial documents from being
27   used “as sources of business information that might harm a litigant’s competitive


     ORDER – 2
            Case 2:18-cv-01253-RAJ Document 111 Filed 07/31/20 Page 3 of 5




 1   standing.” Nixon, 435 U.S. at 598. The party seeking to seal a judicial record, however,
 2   must show that “compelling reasons supported by specific factual findings . . . outweigh
 3   the general history of access and the public policies favoring disclosure.” Kamakana,
 4   447 F.3d at 1178-79 (internal citations omitted).           “Broad allegations of harm,
 5   unsubstantiated by specific examples of articulated reasoning” will not suffice. Beckman
 6   Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992).
 7          Additionally, in the Western District of Washington, parties moving to seal
 8   documents must comply with the procedures established by Civil Local Rule 5(g). Under
 9   that rule, the party who designates a document confidential must provide a “specific
10   statement of the applicable legal standard and the reasons for keeping a document under
11   seal, including an explanation of: (i) the legitimate private or public interest that warrant
12   the relief sought; (ii) the injury that will result if the relief sought is not granted; and
13   (iii) why a less restrictive alternative to the relief sought is not sufficient.” W.D. Wash.
14   Local Rules LCR 5(g)(3)(B). And where the parties have entered a litigation agreement
15   or stipulated protective order governing the exchange of documents in discovery, a party
16   wishing to file a confidential document that it obtained from another party in discovery
17   may file a motion to seal but need not satisfy subpart (3)(B). Instead, the party who
18   designated the document confidential must satisfy subpart (3)(B) in its response to the
19   motion to seal or in a stipulated motion. Id.
20          Motions to seal tend to proliferate. Although the number of sealing motions here
21   is still modest, that may not be the case as motion practice continues. Thus, the Court
22   must streamline the parties’ sealing requests, while ensuring that the parties have met the
23   legal standard for filing documents under seal. To that end, in lieu of motions to seal, the
24   Court instructs the parties to submit their sealing requests as a joint submission, described
25   in more detail below. For illustration: if a party wishes to file a document under seal, it
26   must confer with the opposing party, prepare the joint statement as detailed in Section III
27   below, and submit that joint statement instead of a motion to seal.


     ORDER – 3
               Case 2:18-cv-01253-RAJ Document 111 Filed 07/31/20 Page 4 of 5




 1             This applies to past and future motions to seal. For such motions already filed, the
 2   Court will strike the motions and instructs the parties to consolidate the motions into one
 3   joint submission. For motions yet to be filed, the parties must use the procedure set forth
 4   in Section III. To be clear, this does not relieve the parties of their ordinary burdens:
 5   They must still comply with local rules and must still show that the weighty presumption
 6   of public disclosure has been overcome. Any authority that the parties rely on must be
 7   included in the joint submission.
 8             Accordingly, the Court STRIKES the parties’ Motions to Seal. Dkt. ## 75, 79,
 9   90, 99.
10                                       III.   CONCLUSION
11             The Court will not accept motions to seal that fail to comply with the Local Rules
12   and offer only boilerplate reasons to seal documents from the public domain. The parties
13   are hereby ORDERED to meet and confer and file a joint statement concisely
14   consolidating their positions on any materials for sealing by August 14, 2020. The joint
15   statement, as discussed with the parties on the July 31, 2020 teleconference, must include
16   (i) specific examples of harm from the designating party that would result from allowing
17   the submitted materials, or portions thereof, into the public domain and (ii) articulated
18   reasons as to why alternatives to sealing would be insufficient.
19             The joint statement must include a chart of the parties’ positions in the form below.
20
      ECF Detailed    Designating Reasons for                   Reasons why alternatives to
21
      No. Document Party          Confidentiality               sealing, such as redactions, are
22        Description             Designation                   insufficient

23

24             Because of the COVID-19 pandemic, the courthouse in which this Court sits is
25   currently closed until early September. General Order No. 11-20. The parties are not
26   required to submit a physical courtesy copy at this time. Later, when the Court instructs
27   them to do so, the parties must jointly submit a physical courtesy copy of the proposed


     ORDER – 4
            Case 2:18-cv-01253-RAJ Document 111 Filed 07/31/20 Page 5 of 5




 1   materials for sealing in a tabbed three-ring binder. The documents in the binder must be
 2   in the order that they appear in the chart. Where the designating party is proposing that
 3   only portions of a document be sealed, the redacted version shall immediately precede
 4   the document for sealing in the tabbed binder.
 5         For the reasons stated herein, the Court STRIKES the parties’ Motions to Seal.
 6   Dkt. ## 75, 79, 90, 99. The remaining pending motions remain intact. Dkt ## 73, 77,
 7   94.
 8         DATED this 31st day of July, 2020.
 9

10
                                                      A
                                                      The Honorable Richard A. Jones
11
                                                      United States District Judge
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27


     ORDER – 5
